              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
             v.                                   NO. 3:18-CR-0122

RUDY MENDOZA,                                     (JUDGE CAPUTO)
      Defendant.

                                 MEMORANDUM
      Presently before me is the Motion for New Trial and Judgment of Acquittal
(Doc. 95) filed by Defendant Rudy Mendoza (“Mr. Mendoza”). Following a three-day
trial in this Court, a jury found Mr. Mendoza guilty of assault with a dangerous
weapon with intent to do bodily harm and knowingly possessing a prohibited object,
but not guilty of conspiracy to commit assault with a dangerous weapon with intent
to do bodily harm. Mr. Mendoza now seeks post-trial relief. Specifically, Mr.
Mendoza contends that there was insufficient evidence to convict him of those charges
and that the jury’s verdict was contrary to the weight of the evidence. For the reasons
that follow, Mr. Mendoza’s post-trial motion will be denied.
                                   I. Background
      By way of Indictment dated April 10, 2018, Mr. Mendoza and co-Defendant
Jesus Chavez (“Mr. Chavez”) were charged with assault with a dangerous weapon in
violation of 18 U.S.C. § 113(a)(3) (Count 1) and possession of a prohibited object (a
shank) in violation of 18 U.S.C. § 1791(a)(2) (Count 2). (See Doc. 1, generally). A
Superseding Indictment was subsequently returned by the Grand Jury on April 23,
2019. (See Doc. 39, generally). Therein, Mr. Mendoza and Mr. Chavez were again
charged with assault with a dangerous weapon (Count 2) and possession of a
prohibited object (Count 3), as well as conspiracy to commit assault with a dangerous
weapon in violation of 18 U.S.C. § 371 (Count 1). (See id.).
      The charges related to an incident that occurred on June 17, 2017 in Mr.
Mendoza’s cell at the United States Penitentiary (“USP”) Canaan. Specifically, as
shown on video presented at trial, the incident began when Rogelio Rojas-Flores (“Mr.
Rojas-Flores”) approached, uninjured, and entered Mr. Mendoza’s cell, which was on
the second floor. Mr. Mendoza entered the cell as well, and shortly thereafter he
closed the cell door. Mr. Chavez proceeded towards the cell door, where he stood for
a few minutes before entering the cell. While the inside of the cell was not shown on
video, rapid movements could be seen through the cell door window. Several minutes
passed before Mr. Chavez and Mr. Mendoza exited the cell. Mr. Rojas-Flores then
exited bloodied and injured with numerous stab wounds. Mr. Mendoza’s cell was
covered in blood and a shank was located in the toilet therein.
      At trial, the Government presented video surveillance from various camera
angles of the cellblock, as well as the testimony of several prison employees.
Correction Officer Nicholas Altofer testified that he was one of two officers assigned
to the cellblock containing Mr. Mendoza’s cell at the time of the incident. C.O.
Altofer testified that he was patrolling the lower floor when he heard noise from the
upper unit. After climbing the stairs, C.O. Altofer observed Mr. Mendoza covered in
water as though he just washed himself. Mr. Mendoza was shirtless as he walked
away from his cell, but he was in the process of putting on a fresh shirt. C.O. Altofer
also testified to encountering Mr. Rojas-Flores as he left the cell.
      Special Investigative Technician James Graeber also testified at trial.
Specifically, S.I. Tech Graeber testified that he photographed Mr. Mendoza’s cell, and
that he retrieved bloody clothing and the shank from the cell.
      Emergency Medical Technician Michael Kabonick testified that he examined
Mr. Mendoza, Mr. Chavez, and Mr. Rojas-Flores after the incident. As to Mr.
Mendoza, he had injuries on his right hand and thumb which EMT Kabonick said were
consistent with gripping an object. EMT Kabonick also testified that he treated Mr.
Rojas-Flores, who was sent to an outside medical facility for treatment for puncture
and laceration wounds.
                                          2
      Testimony was also presented at trial that following this incident, the shank that
was found in Mr. Mendoza’s cell was lost by the Bureau of Prisons. Additionally, Mr.
Rojas-Flores was deported prior to trial.
      Before trial, Mr. Mendoza moved for the termination of his counsel and to
proceed pro se. (See Doc. 54, generally). Following a hearing, Mr. Mendoza’s
motion to proceed pro se was granted, but stand-by counsel was appointed for trial
purposes. (See Doc. 64, generally).
      On June 26, 2019, a jury found Mr. Mendoza guilty of assault with a dangerous
weapon and knowingly possessing a prohibited object, but not guilty of the conspiracy
charge. (See Doc. 81, generally). Following the verdict, counsel was appointed for
Mr. Mendoza for all future proceedings. (See Doc. 88, generally). Mr. Mendoza then
filed the instant motion for new trial and judgment of acquittal. (See Doc. 93,
generally; Doc. 95, generally). Mr. Mendoza’s post-trial motion is now ripe for
disposition.
                                    II. Discussion
      Mr. Mendoza, as stated, seeks a new trial and a judgment of acquittal. I will
address his request for judgment of acquittal first.
A.    Judgment of Acquittal.
      Federal Rule of Criminal Procedure 29(c) provides, in pertinent part, that “[i]f
the jury has returned a guilty verdict, the court may set aside the verdict and enter an
acquittal.” Fed. R. Crim. P. 29(c)(2). “A defendant challenging the sufficiency of the
evidence pursuant to Rule 29 bears a heavy burden.” United States v. John-Baptiste,
747 F.3d 186, 201 (3d Cir. 2014) (citation and internal quotation marks omitted). In
reviewing a motion for judgment of acquittal under Rule 29, a court considers
“whether the evidence, when viewed in a light most favorable to the government,
supports the jury’s verdict.” United States v. Fattah, 902 F.3d 197, 267-68 (3d Cir.
2018) (citing United States v. Dixon, 658 F.2d 181, 188 (3d Cir. 1981)). A jury
verdict must be upheld “unless no reasonable juror could accept the evidence as
                                            3
sufficient to support the defendant’s guilt beyond a reasonable doubt.” Id. at 268
(citing United States v. Coleman, 811 F.2d 804, 807 (3d Cir. 1987)); see also United
States v. Benjamin, 711 F.3d 371, 376 (3d Cir. 2013) (“When a defendant attacks the
sufficiency of the evidence underlying a jury verdict, the court must review the record
evidence in a light most favorable to the prosecution and uphold that verdict if any
rational trier of fact could find guilt beyond a reasonable doubt.”).
      To be found guilty of assault with a dangerous weapon with intent to do bodily
harm in violation of 18 U.S.C. § 113(a)(3), the Government was required to prove the
following beyond a reasonable doubt: (1) Mr. Mendoza assaulted Mr. Rojas-Flores;
(2) Mr. Mendoza acted with specific intent to do bodily harm; (3) Mr. Mendoza used
a dangerous weapon; and (4) the assault took place within the special maritime and
territorial jurisdiction of the United States. 18 U.S.C. § 113(a)(3) (“Whoever, within
the special maritime and territorial jurisdiction of the United States, is guilty of an
assault shall be punished as follows . . . (3) Assault with a dangerous weapon, with
intent to do bodily harm, by a fine under this title or imprisonment for not more than
ten years, or both.”). For the conviction for possession of a prohibited object in
violation of 18 U.S.C. § 1791(a)(2), the Government had to prove beyond a reasonable
doubt that: (1) Mr. Mendoza was an inmate at a federal prison; (2) he knowingly
possessed an object; and (3) the object was a prohibited object as described in the
Superseding Indictment, i.e., a shank. 18 U.S.C. § 1791(a)(2) (“Whoever– being an
inmate of a prison, makes, possesses, or obtains, or attempts to make or obtain, a
prohibited object; shall be punished as provided in subsection (b) of this section.”).
      Mr. Mendoza argues that he is entitled to a judgment of acquittal on both
Counts that he was convicted of at trial. Taking the assault conviction first, Mr.
Mendoza contends that a rational trier of fact could not have found the essential
elements of the crime beyond a reasonable doubt and that the verdict was based on
speculation and suspicion. (See Doc. 95, 7). In particular, Mr. Mendoza says that “the
only evidence presented was that [he] was in his cell when Mr. Rojas-Flores sustained
                                          4
his injuries.” (See id.).
      The Government disagrees. (See Doc. 110, generally). While it acknowledges
that there is no video evidence from inside the cell, it contends that the video and other
evidence demonstrate that Mr. Mendoza (in addition to Mr. Chavez) participated in
the assault. (See id. at 12-13). Specifically, the Government points to the fact that
three healthy individuals went into the cell, but after they left the cell, Mr. Chavez and
Mr. Mendoza had only minor injuries, while Mr. Rojas-Flores had sustained severe
injuries. (See id.). And, Mr. Mendoza’s injuries to his hand and thumb were
consistent with participation in the assault. (See id.). The Government further
contends that the physical evidence found inside the cell support the jury’s finding that
Mr. Mendoza participated in the assault, namely, the blood splatter in the cell, his
bloodied clothing, and the shank located in the toilet. (See id.).
      Mr. Mendoza has not met this burden for an acquittal on Count 2, so his motion
will be denied in that respect. The evidence, when viewed in the light most favorable
to the Government, supports the jury’s verdict that Mr. Mendoza was guilty of assault
with a dangerous weapon with intent to do bodily harm. Turning to the elements, it
is undisputed that USP Canaan was under federal jurisdiction at the time of the
incident. See, e.g., United States v. Read, 918 F.3d 712, 718 (9th Cir. 2019) (FCI-
Phoenix was under federal jurisdiction at time of alleged prison assault).
      A rational trial of fact could also have found that the Government proved the
remaining elements of a violation of § 113(a)(3) beyond a reasonable doubt. In
particular, the evidence demonstrated that three healthy men entered Mr. Mendoza’s
cell, but over ten minutes later when they exited, Mr. Rojas-Flores was severely
injured and covered in blood, while Mr. Mendoza and Mr. Chavez had minimal
injuries. There was also evidence that Mr. Mendoza washed himself with water after
the incident and put on a fresh shirt, while his clothing he left in his cell was
bloodstained. Further, Mr. Mendoza’s cell was covered with blood and a shank was
found in the toilet. Upon examination by EMT Kabonick, Mr. Mendoza was found
                                           5
to have injuries to his hand and thumb consistent with gripping an object. On these
facts then, a jury could find the remaining elements for a § 113(a)(3) conviction, i.e.:
(1) Mr. Mendoza assaulted Mr. Rojas-Flores; (2) Mr. Mendoza acted with specific
intent to do bodily harm; and (3) Mr. Mendoza used a dangerous weapon. In other
words, because a rational trier of fact could find guilt beyond a reasonable doubt, Mr.
Mendoza’s motion for judgment of acquittal on Count 2 will be denied.
      As to the possession of a prohibited object charge in Count 3, Mr. Mendoza
similarly argues that there is no evidence that he possessed the shank. (See Doc. 95,
5-7). The Government counters that the shank is a prohibited object, that it was found
in Mr. Mendoza’s toilet, and the injuries on Mr. Mendoza’s hand confirm that he used
the shank in assaulting Mr. Rojas-Flores. (See Doc. 110, 13-14).
      A reasonable juror could find guilt beyond a reasonable doubt on Count 3, so
Mr. Mendoza’s motion for judgment of acquittal on the prohibited object charge will
be denied. There is no dispute that at the time of the incident that Mr. Mendoza was
an inmate at USP Canaan, a federal prison. Nor is there any debate that the shank
constitutes a prohibited object under § 1791. See 18 U.S.C. § 1791(d)(1)(B)
(“prohibited object” includes a “weapon” or “an object that is designed or intended to
be used as a weapon”). Thus, Mr. Mendoza’s challenge is to whether the evidence
was sufficient to establish beyond a reasonable doubt that he possessed the shank. It
was. In considering the instant motion, deference is afforded to the jury’s findings and
I draw “all reasonable inferences in favor of the jury verdict.” United States v. Riley,
621 F.3d 312, 329 (3d Cir. 2010). In light of this, a rational factfinder could have
concluded beyond a reason doubt that Mr. Mendoza knowingly possessed the shank
given that it was found in his toilet, he sustained minor injuries to his hand and thumb,
Mr. Mendoza’s injuries were consistent with gripping an object such as a shank, and
Mr. Rojas-Flores sustained several puncture wounds from a shank. Mr. Mendoza has
not met his burden to have the verdict on Count 3 set aside and an acquittal entered.
Judgment of acquittal on the possession of a prohibited object in Count 3 will not be
                                           6
granted.
B.     New Trial.
       Under Rule 33 of the Federal Rules of Criminal Procedure, “the court may
vacate any judgment and grant a new trial if the interest of justice so requires.” Fed.
R. Crim. P. 33(a). Granting or denying a motion for a new trial “lies within the
discretion of the district court.” United States v. Cimera, 459 F.3d 452, 458 (3d Cir.
2006). “ Unlike an insufficiency of the evidence claim, when a district court evaluates
a Rule 33 motion it does not view the evidence favorably to the Government, but
instead exercises its own judgment in assessing the Government's case.” United States
v. Brennan, 326 F.3d 176, 189 (3d Cir. 2003) (citations omitted). Rule 33 motions are
disfavored and should be “granted sparingly and only in exceptional cases.” United
States v. Silveus, 542 F.3d 993, 1005 (3d Cir. 2008) (quoting Gov't of V.I. v. Derricks,
810 F.2d 50, 55 (3d Cir. 1987)). Exceptional cases include those in which trial errors
“so infected the jury’s deliberations that they had a substantial influence on the
outcome of the trial.” United States v. Thornton, 1 F.3d 149, 156 (3d Cir. 1993)
(citation omitted).
       Mr. Mendoza’s arguments for a new trial are similar to those relied on to
support his request for a judgment of acquittal. (See Doc. 95, 4-6). Mr. Mendoza
particularly contends that this is the type of exceptional case warranting Rule 33 relief
because there “was no testimony from the victim or any eyewitness accusing Mr.
Mendoza of committing the assault or possessing the shank. The Government’s
contention that Mr. Mendoza committed the assault and possessed the shank was
based on pure speculation and not supported by any direct evident nor sufficient
circumstantial evidence.” (Id. at 5-6). So he concludes that a new trial is warranted.
(See id.).
       A new trial should be denied, says the Government in opposition, because there
has not been a miscarriage of justice. (See Doc. 110, 14-15). The Government
emphasizes that motions for new trial based on the weight of the evidence are not
                                           7
favored and should be granting sparingly and only in exceptional circumstances,
which is not the case here. (See id.).
      Mr. Mendoza will not be granted Rule 33 relief. In considering whether the
weight of the evidence supports the conviction, I turn to the elements of the charged
offenses. See, e.g., United States v. Maurizio, 701 F. App’x 129, 134 (3d Cir. 2017).
Regarding Count 2, assault with a dangerous weapon, the weight of the evidence
supported that conviction. Evidence was presented that Mr. Mendoza possessed a
shank - it was found in his cell and he had minor injuries on his hand and thumb
consistent with gripping that object. Evidence was also presented that Mr. Rojas-
Flores sustained multiple punctures and lacerations during the incident and was blood-
stained when he exited Mr. Mendoza’s cell. There was also evidence that Mr.
Mendoza’s clothing was covered in blood despite only minimal injuries. Testimony
was also given that following the incident, Mr. Mendoza was covered in water as
though he had just washed his arms and he put on a fresh shirt. On this evidence, I do
not find that the verdict was contrary to the weight of the evidence. And even if I did,
relief would still not be warranted because even where “a district court believes that
the jury verdict is contrary to the weight of the evidence, it can order a new trial ‘only
if it believes that there is a serious danger that a miscarriage of justice has occurred -
that is, that an innocent person has been convicted.’” United States v. Silveus, 542
F.3d 993, 1004-05 (3d Cir. 2008) (quoting United States v. Johnson, 302 F.3d 139,
150 (3d Cir. 2002)). There is not a serious danger that a miscarriage of justice
occurred here. Therefore, a new trial is not warranted on Count 2.
      The same is also true for Count 3. The weight of the evidence supports the
finding that Mr. Mendoza, a federal prisoner, possessed a prohibited object, a shank.
As stated, the Government presented adequate evidence to conclude that Mr. Mendoza
possessed the shank, including that it was found in the toilet in his cell, that Mr. Rojas-
Flores had puncture wounds from the shank, and that Mr. Mendoza had injuries on his
hand and thumb that were consistent with the use of the shank. Mr. Mendoza’s motion
                                            8
for a new trial will be denied.
                                  III. Conclusion
      For the above stated reasons, Mr. Mendoza’s post-trial motion for new trial and
judgment of acquittal will be denied.
      An appropriate order follows.


November 21, 2019                               /s/ A. Richard Caputo
Date                                            A. Richard Caputo
                                                United States District Judge




                                         9
